Exhibit 10.37 PRINCIPAL SOLAR, INC. PROMISSORY NOTE Date: April 1, 2016 Dallas, Texas FOR VALUE RECEIVED, Principal Solar, Inc., of Dallas, Texas ("Borrower" or "Company"), hereby promises to pay to the G. Marmol and G. Marmol Revocable Trust dated for the benefit of Guillermo G. Marmol and Gail A. Marmol, individuals residing at("Lender"), in lawful money of the United States of America and in immediately available funds, the principal sum of Two Hundred Thousand Dollars ($200,000.00) (the "Loan"), payable on the dates and in the manner set forth below. 1.
